            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

United States of America,

v.                                    Case No. 1:18-cr-00424

Zaccheus Obie (1),                    Michael L. Brown
                                      United States District Judge
                       Defendant.

________________________________/

                         OPINION & ORDER

     Defendant Zaccheus Obie moved to suppress the search and seizure

of information from his cellular telephone (Dkts. 94; 103), to dismiss the

indictment (Dkt. 98), and for a bill of particulars (Dkt. 99). Magistrate

Judge Larkins denied the motion for bill of particulars and recommended

denial of the motions to suppress and dismiss indictment. (Dkt. 111.)

Defendant Obie objected to the recommendation to deny his motions to

suppress and dismiss indictment. (Dkt. 113.) The Court accepts the

Magistrate Judge’s recommendations and affirms the denial of these

motions.
I.      Background

        On May 31, 2017, a young woman (identified as A.P.) told law

enforcement officers that a man known to her as Swayzi (later identified

as Quintavious Obie) had forced her into prostitution. (Dkt. 107 at 11.)

She explained Swayzi had just sold her to another man she knew as Z.

(Id.)    She showed officers texts she had received from Z that day

(including while she was with police). (Id. at 12.) The texts corroborated

her claim that Z was overseeing her prostitution — that is, acting as her

pimp. (Id.) In one, Z asked A.P. where she was and said “you shouldn’t

play with my pimping.” (Id.) From discussions with A.P., texts she

provided, emails and social media posts on her phone, and hotel records,

law enforcement identified Z as Defendant Zaccheus Obie. (Id. at 13.)

Law enforcement ran a background check and learned Defendant Obie

was a registered sex offender on parole in Georgia for pimping a minor.

(Id.) With A.P.’s help they also determined Defendant Obie used an

Instagram account with the name “pz_kinte” and a phone with the

number 404-539-6256. (Id. at 13–14.)

        On July 29, 2017, a different girl’s mother called police to report

that her daughter (a juvenile) had run away and might be with a man



                                      2
she knew as PD who used the Instagram account “pz_kinte.” (Id. at 13.)

The mother gave police a license plate of the vehicle in which she thought

her daughter (identified as G.W.) might be riding. (Id.) That vehicle was

registered to N.M. (Id.)

     A couple of days later, police went to N.M.’s residence. (Id.) They

saw Defendant Obie sitting in a car in the driveway as a woman got out

of the car and went into the house. (Id.) As they approached Defendant

Obie, officers found the missing young girl (G.W.) hiding under a blanket

in the back seat of the car. (Id. at 13–14.) Police arrested Defendant

Obie for a parole violation (contact with a minor) and seized his phone,

which had the number 404-539-6256. (Id. at 14.) In a later interview,

Defendant Obie said he did not know G.W. and did not realize she was in

the car as he sat in the front seat. (Id.)

     G.W. admitted to police that she had been prostituting herself,

finding customers through a website known to be used by prostitutes to

advertise for sex and by human traffickers to recruit women into

prostitution. (Id.) She refused to implicate Defendant Obie. (Id.) Police

obtained a state search warrant for her phone because they feared she

was the victim of a sex-trafficking scheme. (Id.) On it, they found a



                                      3
contact for PD with the number 404-539-6256, the phone found on

Plaintiff and previously identified by A.P. (Id.) Police also found text

messages between G.W. and PD discussing whether the girl would get to

keep money she earned from “plays” (a term referring to commercial sex

customers) when she turned 18. (Id. at 14–15.)

     Based on this (and other) information, Special Agent Stuart Reagan

obtained a search warrant for the cellular telephone taken from

Defendant Obie at the time of his arrest. The United States later charged

him with conspiracy to commit sex trafficking of a minor, in violation of

18 U.S.C. § 1594(c), and two substantive counts of sex trafficking of a

minor, in violation of 18 U.S.C. § 1591(a)(1). (Dkt. 56.)

     The Magistrate Judge recommended denial of Defendant Obie’s

motion to suppress the search of his phone for two reasons. First, he

concluded the issuing magistrate judge had a substantial basis for

finding probable cause existed to believe evidence of a crime (specifically

a violation of 18 U.S.C. § 1591) would be found on Defendant Obie’s cell

phone. (Dkt. 111 at 12.) Second, he concluded the warrant adequately

described the place (or item) to be searched and the things to be seized

and that, even if it did not, the government is entitled to the good-faith



                                     4
exception to the exclusionary rule under United States v. Leon, 468 U.S.

897, 925 (1984).      (Dkt. 111 at 18–21.)        The Magistrate Judge

recommended denial of his motion to dismiss because (1) the superseding

indictment properly tracked the statutory language (including alleging

Defendant Obie’s conduct affected interstate commerce), (2) Defendant

Obie’s void-for-vagueness argument was premature and must be asserted

at trial, and (3) the Eleventh Circuit has already upheld the provision of

the criminal statute allowing the United States to prove a defendant’s

mens rea requirement about the victim’s age by showing the defendant

had a “reasonable opportunity” to observe the victim. (Id. at 25, 29, 30.)

He also denied Defendant Obie’s motion for a bill of particulars, finding

the United States had presented the required information and more. (Id.

at 35.)

      As explained above, Defendant Obie objected to the Magistrate

Judge’s recommendation to deny his motions to suppress and dismiss,

but not the motion for a bill of particulars. (Dkt. 113.)

II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a



                                     5
magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

FED. R. CRIM. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The

district judge should “give fresh consideration to those issues to which

specific objection has been made by a party.” Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation omitted). For

those findings and recommendations to which a party has not asserted

objections, the court must conduct a plain error review of the record.

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

     Parties objecting to a magistrate’s report and recommendation

must specifically identify those findings to which they object. Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). “Frivolous, conclusive, or

general objections need not be considered by the district court.” Id. The

Court has conducted a de novo review of Defendant Obie’s motion to




                                    6
suppress and motion to dismiss and a plain error review of his other

motion.1

     A.    Sufficiency of the Search Warrant Affidavit

     Defendant Obie claims the search warrant affidavit lacked probable

cause to support the issuance of the warrant to search his cellular

telephone. The Court overrules this objection.

     The Fourth Amendment mandates that “no Warrants shall issue,

but upon probable cause, supported by Oath or affirmation.” U.S. CONST.

amend. IV. The magistrate reviewing a warrant must make a practical,

common-sense decision whether, given all the circumstances set forth in

the probable cause affidavit, there is a fair probability that law

enforcement will find evidence of a crime in a particular place. See

Illinois v. Gates, 462 U.S. 213, 238 (1983); see also United States v.

Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999). The affidavit should

establish a connection between the defendant and the place law

enforcement wants to search and a link between that place and any




1
  Federal Rule of Criminal Procedure 59(a) also requires the Court to
review a magistrate judge’s disposition of non-dispositive matters (like a
motion for bill of particulars) to determine if it is contrary to law or
clearly erroneous.

                                    7
criminal activity. See United States v. Martin, 297 F.3d 1308, 1314 (11th

Cir. 2002). “[T]he duty of a reviewing court is simply to ensure that the

magistrate had a ‘substantial basis’ for concluding that probable cause

existed . . . .” Gates, 462 U.S. at 250.

      Courts must give “great deference” to a magistrate judge’s decision

and uphold a magistrate’s findings even in marginal or doubtful cases.

See United States v. Nixon, 918 F.2d 895, 900 (11th Cir. 1990).

“Deference to the magistrate, however, is not boundless.” Leon, 468 U.S.

at 914. “[R]eviewing courts will not defer to a warrant based on an

affidavit that does not provide the magistrate with a substantial basis for

determining the existence of probable cause.”        Id. at 915 (internal

quotation marks omitted).

      Defendant Obie claims the affidavit was insufficient because it

“merely” contained evidence of his illegal prostitution activities with A.P.

who was not a minor at the time. He claims this evidence could not

provide probable cause to believe his phone would contain evidence of

illegal sex trafficking of a child (the crime cited in the warrant and its

application). (Dkt. 113 at 3.) Having reviewed Special Agent Reagan’s

affidavit, the Court rejects Defendant Obie’s argument and agrees with



                                      8
the Magistrate Judge’s conclusion that the affidavit established probable

cause to conclude law enforcement would find evidence of a crime on

Defendant Obie’s cellular telephone.

     Special Agent Reagan connecting Defendant Obie to the phone,

connected him to prostitution, connected him to an underage prostitute,

and established that he likely used the phone to advance sex trafficking.

He averred that the phone was found on Defendant Obie when he was

arrested and that a runaway juvenile (G.W.) was hiding in the car at the

time. He explained that G.W.’s mother had reported to police that her

daughter left with a man known as PD and said he used the Instagram

account “pz_kinte.” The mother also said her daughter claimed to be

working in strip clubs to make money but PD would not let her keep it.

While G.W. refused to implicate Defendant Obie, she did admit to having

commercial sex encounters and to advertising on a prostitution/sex-

trafficking related website.

     She called Defendant Obie “Z.” Special Agent Reagan explained

that G.W.’s phone contained text messages between her and PD in which

she asked PD whether she could keep money she received from

performing sexual encounters when she turned 18. He also explained



                                   9
how they identified PD as Defendant Obie from information on G.W.’s

phone and his cellular phone number.

     Special Agent Reagan also set out the information he obtained from

A.P., including information that allowed police to identify Defendant

Obie as her pimp who went by the initials PD and Z, the user of the

“pz_kinte” Instagram account, and the user of the phone found on him.

This included texts between Defendant Obie and A.P. corroborating

A.P.’s claim that Defendant Obie was her pimp. Special Agent Reagan

explained the text in which Defendant Obie (using the name Z) warned

A.P. not to “play with [his] pimping.” While A.P. was not, in fact, a minor,

the information about her involvement with Defendant Obie provided

plenty of probable cause for law enforcement to believe he was trafficking

women for sex.

     Finally, he explained that Defendant Obie was recently released on

parole from a previous conviction for pimping a minor and violated the

terms of his parole by being with G.W. The information Special Agent

Reagan included in his affidavit provided probable cause to believe

Defendant Obie was involved in the sex trafficking of both A.P. and of a




                                    10
minor (G.W.) and that the phone seized from him during his arrest likely

contained evidence of sex trafficking.

     B.    Whether the Exclusionary Rule Applies

     Defendant claims that the warrant was “replete with errors” in that

it lacked specificity, was overly broad, and failed to specify the evidence

that could be seized because it did not expressly address cloud-based

information. (Dkt. 113 at 3–4.) Having reviewed the warrant the Court

adopts the Magistrate Judge’s conclusion that it is not overly broad. It

did not authorize a general search of all records but authorized the more

limited seizure of records related to the offense of sex trafficking. The

interpretation arises — not just from the terms of Attachment A as the

Magistrate Judge noted — but also from the context of the reference to

Attachment A on the face of the warrant.

     The Fourth Amendment states that search warrants must

“particularly describ(e) the place to be searched, and the persons or

things to be seized.” U.S. CONST. amend. IV.           This particularity

requirement is intended to prevent “general, exploratory rummaging in

a person's belongings.” Coolidge v. New Hampshire, 403 U.S. 443, 467

(1971).   “A description is sufficiently particular when it enables the



                                    11
searcher to reasonably ascertain and identify the things authorized to be

seized.” United States v. Wuagneux, 683 F.2d 1343, 1349 (11th Cir. 1982).

An   officer   executing    the   search   warrant at issue here would

understand that it only permitted the seizure of information on the phone

related to sex trafficking and the investigation of Defendant Obie’s

involvement in that crime, particularly given the examples in

Attachment A linking the types of data to be seized to the crime of human

trafficking and, more specifically, sex trafficking.

     And even if the warrant were overly broad, the Court agrees with

the Magistrate Judge’s conclusion that the United States would be

entitled to the good-faith exception to the exclusionary rule.       The

exclusionary rule is a judicially created remedy to deter future Fourth

Amendment violations. See Leon, 468 U.S. at 916–17. The government,

however, is not barred from using evidence obtained by officers acting in

reasonable reliance on a search warrant issued by a neutral magistrate,

even if the search warrant is ultimately found invalid. Id. at 923. The

Supreme Court held that, given the goal of deterring misconduct, a court

should not apply the exclusionary rule unless the application and

warrant were so defective or deficient that no reasonably well-trained



                                     12
officer would have relied on them. Id. Put differently, the exclusionary

rule does not apply when an officer, acting with objective good faith,

obtains a search warrant from a neutral magistrate judge and acts within

the scope of the warrant. See id. at 920–21. This good-faith exception

does not apply in four instances, specifically when: (1) the judicial officer

issues the warrant on a deliberately or recklessly false affidavit; (2) the

judicial officer abandons his judicial role; (3) the warrant so lacks any

indicia of probable cause as to render official belief in its existence

entirely unreasonable; or (4) the warrant is so facially deficient that an

officer could not reasonably presume it valid. Id. at 923.

     Defendant Obie claims the warrant here was so facially deficient

that no officer could reasonable presume its validity. This Court agrees

with the Magistrate Judge’s rejection of that argument. Even if the

warrant did not satisfy the Fourth Amendment’s particularity

requirement, a reasonable officer would read the description of property

to be seized as limited to evidence of sex trafficking. No officer would

think he or she was executing an unconstitutionally general warrant.

Any defects in the description of the property to be seized are not so

facially obvious that an officer could not reasonably presume it to be



                                     13
valid. This is all the more true because an Assistant United States

Attorney and federal Magistrate Judge reviewed the warrant and

thought it valid. The Court finds that — even if the warrant was overly

broad — it was not so facially invalid to preclude application of the good-

faith exception to the exclusionary rule.

     C.    Denial of Motion to Dismiss

     Defendant Obie claims the Magistrate Judge erred in finding the

indictment alleges a sufficient nexus to interstate commerce to satisfy

the commerce claims.      He claims that, while the indictment alleges

Defendant Obie “utilized hotels involved in interstate commerce” to cause

the victims to engage in commercial sex acts, “there is insufficient

evidence that [Defendant] Obie paid for such items or caused others to

pay money to the establishments on his behalf.” (Dkt. 113 at 5.) The

Court rejects this argument. First, “[i]t is well established in this Circuit

that an indictment is sufficient if it tracks the language of the statute

and provides a statement of facts that gives notice of the offense to the

accused.” United States v. McNair, 605 F.3d 1152, 1186 (11th Cir. 2010).

On a motion to dismiss, the Court is limited to reviewing the face of the

indictment and, more specifically, the language used to charge the crime.



                                     14
The Court “may not dismiss an indictment . . . on a determination of facts

that should have been developed at trial.” United States v. Sharpe, 438

F.3d 1257, 1263 (11th Cir. 2006) (alteration in original) (intern quotation

marks omitted). Second, the United States has alleged Defendant Obie

utilized hotels in and affecting interstate commerce. A grand jury found

probable cause to believe this was true. On its face, this allegation tracks

the language of the statute, including the necessary nexus to interstate

commerce. The Court cannot weigh the evidence before trial. It may be

the United States seeks to prove the payment of money at these hotels to

establish the requisite connection with interstate commerce. Or the

United States may seek to establish this connection in some other way

related to Defendant Obie’s alleged use of hotels. That remains to be seen

at trial. The Magistrate Judge properly rejected Defendant Obie’s motion

to dismiss.

     D.       Denial of Motion for Bill of Particulars

     Having also reviewed the Magistrate Judge’s denial of Defendant

Obie’s motion for a bill of particulars, the Court finds that it is not

contrary to law or clearly erroneous. The Court thus affirms the denial

of this motion.



                                    15
III. Conclusion

     The Court OVERRULES Defendant Obie’s Objections (Dkt. 113)

and ADOPTS the Magistrate Judge’s Report and Recommendation (Dkt.

111). The Court DENIES Defendant Obie’s Motion to Suppress Search

and Seizure of information from his cellular telephone (Dkts. 94; 103) and

Motion to Dismiss Indictment (Dkt. 98).      The Court AFFIRMS the

Magistrate Judge’s denial of Defendant Obie’s Motion for Bill of

Particulars (Dkt. 99).

     SO ORDERED this 17th day of December, 2019.




                                   16
